Citation Nr: 0320050	
Decision Date: 08/13/03    Archive Date: 08/25/03

DOCKET NO.  00-22 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral flat feet 
with hallux valgus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


REMAND

In November 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.	Verify the veteran's current address.
2.	Ask the veteran to identify all VA and non-
VA health care providers that have treated 
him for his bilateral foot disabilities, 
including any providers who may have 
treated him while he was incarcerated.  
Also ask the veteran to provide a complete 
mailing address for Dr. Hainge.  Obtain 
records from each health care provider the 
veteran identifies.
3.	The record indicates that the veteran 
received treatment for his bilateral foot 
disabilities from the VA Medical Centers in 
Denver, Colorado and in Colorado Springs, 
Colorado.  Please request all clinical 
records, outpatient treatment records, 
hospital summaries, consultations, imaging 
records, as well as all examination 
reports.  
4.	The record indicates that the veteran 
received treatment for his bilateral foot 
disabilities from the VA Southern Colorado 
Health Care System, possibly at a Ft. Lyon, 
Colorado facility or at a Ft. Lyons, 
Colorado facility. Please request all 
clinical records, outpatient treatment 
records, hospital summaries, consultations, 
imaging records, as well as all examination 
reports.
5.	The record indicates that the veteran 
received treatment for his bilateral foot 
disabilities from Kenneth Coates, M.D., 
1512 North Union, Suite 100, Colorado 
Springs, Colorado 80909 (Telephone:  (719) 
632-7878).  Please request complete 
treatment records from him, or from his 
successors.
6.	The record indicates that the veteran 
received treatment for his bilateral foot 
disabilities from William Montross, D.P.M., 
2212 Academy Place, Colorado Springs, 
Colorado 80909 (Telephone:  (719) 574-
2000).  The record indicates Dr. Montross 
also has an office at the Peak Medical 
Clinic, 1015 East Pikes Peak Avenue, 
Colorado Springs, Colorado 80903-3724 
(Telephone:  (719) 636-3783).  Please 
request complete treatment records from 
1995 to the present from both addresses, or 
from Dr. Montross' successors.  
7.	The record indicates that the veteran 
received treatment for his bilateral foot 
disabilities from Edward Fitzgerald, M.D., 
3225 International Street, Suite 100, 
Colorado Springs, Colorado  80910 
(Telephone:  (719) 636-2366).  Please 
request complete treatment records from 
him, or from his successors.  
8.	The record indicates that the veteran 
received treatment for his bilateral foot 
disabilities from Dr. Richard Rabbie, West 
Tuscarawas Street, Canton, Ohio.  Please 
request complete treatment records from 
him, or from his successors.  
9.  After completing the 
development sought above, make 
arrangements with the appropriate 
VA medical facility for the 
veteran to be afforded a VA 
podiatry examination by a 
podiatrist to determine the 
etiology and extent of any 
bilateral foot disabilities 
present.  All appropriate tests 
should be performed, including x-
rays.  The podiatrist should also 
obtain a detailed history from 
the veteran regarding the 
circumstances surrounding any 
injuries to the feet.  The 
veteran should be asked to 
specify the details surrounding 
the right foot injury he reported 
in a November 1998 VA treatment 
note, as well as the work-related 
injury to the right foot that he 
reported to Dr. Montross in March 
1994.  The podiatrist should 
determine the correct 
diagnosis(es) and provide an 
opinion as to the medical 
probabilities that any currently 
diagnosed bilateral foot 
disabilities originated in, or 
are otherwise traceable to, 
military service.  The podiatrist 
should also specify whether the 
veteran's bilateral foot 
disabilities are related to a 
non-service connected ankle 
injury.  In addition, 
specifically with regard to any 
pes planus noted at the 
evaluation, the podiatrist should 
review the service medical 
records and provide an opinion as 
to whether it is at least as 
likely as not that this condition 
underwent a worsening during the 
veteran's military service beyond 
its naturally expected course.  
If it is determined that the 
veteran does not have bilateral 
foot disabilities that are due to 
military service, the podiatrist 
should expressly say so and 
provide detailed reasons for such 
an opinion.  The rationale for 
all opinions should be explained 
in detail.  The claims folder, 
along with any additional 
evidence obtained pursuant to the 
requests above, should be made 
available to the podiatrist for 
review.

10.  After the development 
requested above has been 
completed to the extent possible, 
the RO should again review the 
record.  If any benefit sought on 
appeal remains denied, the 
appellant and representative, if 
any, should be furnished a 
supplemental statement of the 
case and given the opportunity to 
respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





